 412DECISIONS OF NATIONAL. LABOR: RELATIONS BOARDBrotherhood.of Carpenters and Joiners:of America,AFL-CIO;Local 633, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO; and z Local A77,Um ud Brotherhoodof Carpentersand Joinersof America, AFL-CIO, are Labororganizations within the meaning of Section2 (5) of the Act.3.By maintaining and enforcing an agreement,understanding,hiring arrangement,,and other unlawful practices with Merritt-Chapman & Scott Corporation, whichrequire membership in or clearance by a labor organization as a condition of em-ployment,Respondent District Council,Local 377,and Local 633 have engaged in;and are engaging in unfair labor practices within the meaning of Section 8(b) (1)^A) and Section8 (b) (2) of the Act.4.By causing or attempting to cause Merritt-Chapman & ScottCorporation.todiscriminate against Harold A. Hanlon,applicant for employment,in violation ofSection 8 (a) (3) of the Act, Respondents DistrictCouncil, Local 377,and Local633 have engaged in and are engaging in unfair labor practices within the meaningof Section8 (b) (1) (A)and Section8 (b) (2) of the Act.5.By imposing intraunion disciplinary action,fines, and penalties upon Harold A.Hanlon,Henry H.Michel,and Michael J. Lesko because they filed charges with, andfurnished information against Respondent Unions to, the NationalLaborRelationsBoard in the exercise of the rights guaranteed in Section7 of the Act,which impairedtheir opportunities for employment,RespondentsDistrict Council, Local 377, andLocal 633 haverestrained and coerced and are restraining and coercingemployees,and have therebyengaged in and are engaging in unfair labor practices.within themeaning of Section8 (b) (1) (A) of -the Act.6.Theaforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Provident Life and Accident Insurance CompanyandInsuranceAgents' International Union,AFL-CIO,Petitioner.Case No.21-RC-4695. June 28,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing, was held before Fred W. Davis,.hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Murdock andJenkins].Upon the entire record in this case, the Board finds :1.,'The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.The Petitioner seeks a unit of all full-time and part-time in-surance agents in the western area of the Employer's railroaddepartment.The Employer contends that the agents are independentcontractors and not employees within the meaning of the Act.The Employer is engaged in selling life, accident, and health in-surance throughout the United, States.The agents involved hereinsell accident and health insurance to employee groups, principally118 NLRB No. 53. PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY413railroad employees, throughout western United States, including theStates of Texas, New Mexico, Arizona, California, Nevada, Utah,Wyoming, and Idaho.The principal office for the Employer's.western department is located in San Francisco, California, and isunder the direction of the west coast manager.The west coastmanager devotes 90 percent of his time to processing claims madeupon the Employer by policyholders and the remainder of his timerecruiting and training new agents and assisting and directing thework of other agents.The only other management representativein the western area is a supervisor of group plans, located in LosAngeles, California.He likewise trains, directs, and assists thoseagents located in the Los Angeles metropolitan area.The Employerfurnishes to all agents materials in the form of manuals, pamphlets,and other literature designed to assist them in selling insurance.When an agent is hired, he signs a contract which may not beassigned without the consent of the Employer.This contract pro-vides,inter alia,that: The agent may sell insurance only according-to premium rates, classification of risks, and practices of the Com-pany; he may not accept risks of any kind or make, alter, or dischargecontracts, or waive forfeiture or obligate the Company, except asspecifically set forth in the contract; the Company may withdraw anyforms or types of policies and reserves the right, under the contract,to change its manual and premium rates; the agent must reportimmediately the transaction of any business to the home office of theEmployer, and must remit any premiums to the Company before theend of the month in which such collections are made; if an agentfails to collect the initial or renewal premiums he shall return the-policy to the Company, and in the event that he fails to do so maybe required to pay the pro rata earned premium whether or not it maybe collected; if an application for insurance is rejected, the agentshall return to the applicant the sum that is due him; and the agentshallmaintain sufficient records to assure that all requirements ofthe contract are met and shall furnish an indemnity bond, withsureties approved by the Company for the faithful accounting andtransmission of moneys to the Company. The contract may be termi-nated by either party upon 20 days' notice to the other.Upon termi-nation of the contract all commissions are also terminated.Thecommission rate is established by the Employer.A terminated agentmay not continue to use his license, which is required by State law,until he obtains appointment with another company.He is not, how-ever, limited to soliciting the Employer's policyholders after histermination, nor is he limited to selling insurance for the Employerbut may sell policies for other insurance companies except that theymay not sell health and accident insurance of the type sold by theEmployer to anyone who is insured by the Employer. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe agents are also provided with a manual which, in addition toprescribing premium rates, contains detailed and extensive instruc-tions regarding,inter alia,procedures to be followed by the agents inwriting insurance applications, dealing with the policyholders re-garding claims, selection of risks, collection of premiums, and customerrelations generally.'Agents do not receive a minimum salary but are compensated bycommission based upon a percentage of the policyholder's premiumfee.At times, however, as required by the Employer, an agent orgroup ofagentsmay be required to canvass all the employees of aparticular employer with whom the Employer is trying to place agroup plan. In such cases the agents are paid on a salary basis.Agents are not reimbursed for expenses incurred by them in writinginsurance.Agents may seek business anywhere they choose and set their ownwork schedules and vacations.Although the Employer asserts thatthe agents do not have any established quota of business that theyare required to write, the west coast manager testified that he exhortsthe agents to increase their volume of business and notifies them ofthe minimum amount of business that the Employer expects an agentto obtain.Some of the full-time agents have been required to furnishto the Employer weekly activity reports indicating the amount oftime. devoted to the soliciting of insurance applications.2The Em-ployer carries no compensation insurance, nor does it make incometax, socialsecurity, unemployment insurance, or other deductions.However, it has in effect a group insurance plan for full-time agentswhich is financed in part by the Employer. The record reveals oneinstance, in 1952, when an agent purchased the business of anotheragent.No other suchtransactionappears in the record.As the Board has held in many cases, the determination of whetheran individual is an independent contractor or an employee is dependenton the common law "right to control" test.'Application of this testrequires that we find that an employer-employee relationship existswhere the person for whom the services are performed reserves theright to control not only the end to be achieved but also the mannerand meansto be used to achieve this end. It is sufficient that thisright exists, whether or not it is exercised.'Upon consideration ofall the foregoing circumstances, and particularly in view of the factthat under their contract of employment, as implemented by the'Although the Employer contends,in effect,that the instructions in this manual are notmandatory upon the agent,these instructions are in many instances couched in mandatoryterms.2 The record shows that these reports are required only.in those cases where the agenthas received advances in money against future commissions.3N. L. R. B. v.Phoenix Mutual Life Insurance Co.,167 F.2d 983, cert.denied 335 U. S.845.4 Ibid.- BOB SAUNDERSCOMPANY415agents' manual, the Employer reservesand exercisesthe right to con-trolmany aspects of their relationship with it and with its policy-holders, actual and prospective, we find that the full-time and part-time agents 5 are not independent contractors but are employees withinthe meaning of Section 2 (3) of the Acts Accordingly, we find thata question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaningof Section 9 (b) of the Act :All insurance agents, including full-time and part-timeagents inthe westernareaof the railroad department of the Employer,exclud-ing all other employees and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]cWe find no merit in the Employer's secondary contention that, in any event,its part-time agents are not employees,but independent contractors.The record contains no evi-dence that part-time agents are treated differently from full-time agents, except that weeklyactivity reports are not requiredfrom them,they do not devote all of their time to sellinginsurance,and they areineligible for participation in the Employer's group insurance;plan.These circumstances are not sufficient,in'our opinion,to require a different con-clusionas to their status.6 SeeHweet-Orr and Co.,Inc.,117 NLRB796.We do notbelieve thatthe isolated in-stance of the sale of an agency 5 years prior to the hearing herein is a significant factor,standing by itself,pointing to the existence of independent contractor status.Bob Saunders,d/b/a Bob Saunders Company, PetitionerandUnited Packinghouse Workers of America,Local 78,AFL-CIO.Case No. fO-RM-213.July 1, 1957SUPPLEMENTAL DECISION, DIRECTION, AND ORDEROn January 4, 1957, pursuant to a Board Decision and Direction,ofElection dated December 27, 1956,' an election was conductedherein, under the direction and supervision of the Regional Directorfor the Twentieth Region, among employees in the unit heretoforefound :appropriate.Upon the conclusion of the balloting, a tally ofballots was issued and served upon the parties in accordance with theBoard's Rules and Regulations.The tally of ballots shows that there were approximately 65 eligiblevoters; that 3 votes were cast for, and 10 votes were cast against, theUnion; and that 68 ballots were challenged.On January 9, 1957, the Union filed objections to the conduct of theelection and to conduct affecting the results of the election.There-after the Regional Director investigated the issues raised by thechallenged ballots and the Union's objections; and, on March 15;1Not reported in printed volumes of Board Decisions and Orders.118 NLRB No. 51.